Citation Nr: 0934340	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-39 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The Veterans Law Office of 
Eagle & Wildhaber, LLP


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to TDIU, and 
from a May 2005 rating decision that denied service 
connection for hypertension, to include as secondary to 
diabetes mellitus.

The issue of entitlement to TDIU has been before the Board on 
two previous occasions.  In October 2005, the issue of 
entitlement to TDIU was remanded to the RO for the issuance 
of a Statement of the Case (SOC).  After the SOC was issued, 
the Veteran perfected a substantive appeal to the Board.  In 
March 2008, entitlement to TDIU was denied by the Board.

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, as well as entitlement to an increased 
evaluation for posttraumatic stress disorder (PTSD) were also 
denied by the Board in the March 2008 decision.

The Veteran filed a motion for reconsideration of the March 
2008 Board decision, which was denied in July 2008.  
Subsequently, the Veteran appealed the March 2008 decision of 
the Board to the United States Court of Appeals for Veterans 
Claims (Court).

The Veteran and VA filed a Joint Motion for Partial Remand 
with the Court in April 2009, requesting that the issue of 
entitlement to an increased evaluation for PTSD be dismissed, 
and that the issues of entitlement to TDIU and entitlement to 
service connection for hypertension be remanded to the Board.  
By way of an April 2009 Order, the Joint Motion for Partial 
Remand was granted.  The Court dismissed the issue of 
entitlement to an increased evaluation for PTSD, and remanded 
the issues of entitlement to TDIU and entitlement to service 
connection for hypertension to the Board, for further 
proceedings compliant with the Joint Motion for Partial 
Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, must be remanded to obtain records and to 
afford the Veteran a new examination to determine the likely 
etiology of the Veteran's hypertension, with consideration as 
to whether his hypertension was aggravated by his diabetes 
mellitus.  

The first available evidence of a diagnosis of hypertension 
is a "medical certificate" from an August 2000 visit to VA 
that indicates a past medical history of hypertension.  There 
are no medical records in the Veteran's claims file from the 
Veteran's initial hypertension diagnosis.  

The Board notes that, at the time of the August 2000 visit, 
the Veteran had his medical records from his retired private 
doctor.  Although there are some medical records from Dr. 
C.F.S. dating from as early as 1992, it is not clear whether 
the records from Dr. C.F.S. are the records mentioned in the 
August 2000 medical certificate.  The RO should attempt to 
obtain all outstanding records related to the Veteran's 
hypertension and diabetes, whether in the possession of the 
Veteran, VA, or a private medical provider.

An April 2005 examiner noted in his report that the Veteran 
claimed to have been diagnosed with high blood pressure "40 
years ago, a few years out of the Army."  The report 
indicates that the Veteran was diagnosed with diabetes in the 
1980s.  The Veteran completed active duty with the Army in 
1970, only 35 years prior to his examination, which suggests 
that the April 2005 examiner was mistaken about the timing of 
the onset of the Veteran's hypertension.  Further, the 
Veteran disputes the examiner's finding that his hypertension 
began 40 years prior to 2005.  The examiner based his 
opinion, in part, on the timing of the hypertension diagnosis 
in relation to that of the diabetes, making his opinion 
inadequate to determine service connection.  

Additionally, the April 2005 examiner did not provide an 
opinion whether it is at least as likely as not that his 
diabetes has aggravated his hypertension.  

The issue of service connection for hypertension must be 
remanded for a new examination, to include opinions regarding 
the likely etiology of the condition and whether it has been 
aggravated by a service-connected condition.

Until the question of service connection for hypertension is 
addressed, the appeal for entitlement to TDIU cannot be 
resolved.  The claims are inextricably intertwined.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The RO should complete the necessary development and 
adjudicate the issue of entitlement to service connection for 
hypertension prior to addressing the appeal regarding 
entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for hypertension.  The 
RO should request that the Veteran provide 
VA with any treatment records related to 
his condition that are in his possession.  
Further, the RO should obtain all 
treatment records from VA medical 
providers.  If records are available 
through private medical providers, the RO 
should request that the Veteran sign the 
appropriate releases.  Upon receipt of the 
signed releases, any identified records of 
pertinent medical treatment should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

2.  The RO should then schedule the 
Veteran for a hypertension examination in 
compliance with this remand and the Order 
from the Court.  The examiner should 
review the Veteran's claims file and this 
remand, and should indicate on the 
examination report that the requested 
review took place.  

The examiner should fully examine the 
Veteran's hypertension condition, and 
describe the Veteran's current 
symptomatology, to include blood pressure 
and the effects of his hypertension on his 
daily activities.  The examiner should 
then determine, considering the entire 
available history of the Veteran's 
condition, the date of onset of the 
Veteran's hypertension.  

The examiner should then opine whether it 
is at least as likely as not that the 
Veteran's hypertension condition began 
during service (or the first post-service 
year) or was caused by his active duty 
service.

The examiner should also opine as to 
whether it is at least as likely as not 
that the Veteran's condition developed 
secondary to one of his service-connected 
conditions, to include diabetes mellitus.

Finally, the examiner should opine as to 
whether it is at least as likely as not 
that his hypertension has been aggravated 
by a service-connected condition, to 
include diabetes mellitus.

The examiner should provide a complete 
rationale for all opinions expressed in 
his or her report.  If applicable, the 
examiner should explain why any requested 
opinion cannot be provided.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

